 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFast Food Merchandisers, Inc. and Margaret Battle,Petitioner and Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO,Local P-706. Case Il-RD-284May 4, 1979DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOPursuant to a Stipulation for Certification UponConsent Election approved by the Regional Directorfor Region 11 of the National Labor Relations Boardon December 22, 1978, an election by secret ballotwas conducted in the above-entitled proceeding onJanuary 11, 1979, under the direction and supervisionof said Regional Director. Upon the conclusion of theelection, a tally of ballots was furnished the parties inaccordance with the Board's Rules and Regulations,Series 8, as amended.The tally of ballots shows that there were approxi-mately 176 eligible voters and that 169 ballots werecast, of which 80 votes were cast for, and 78 against,the Union; 11 ballots were challenged. The chal-lenged ballots are sufficient in number to affect theresults of the election.On January 18, 1979, the Employer filed timely ob-jections to conduct affecting the results of the elec-tion. Pursuant to Section 102.69 of the Board's Rulesand Regulations, an investigation of the objectionsand challenges was conducted under the directionand supervision of the Regional Director and, onMarch 2, 1979, he issued and duly served on the par-ties his Report on Objections and Challenges. TheRegional Director recommended that the objectionsbe overruled in their entirety and that a hearing beheld for the purpose of resolving issues raised by the11 challenged ballots. Thereafter, both the Employerand the Union filed timely exceptions to the RegionalDirector's report. The Employer excepts to the Re-gional Director's recommendation that Objections 1and 3 be overruled. The Union excepts to the recom-mendation that a hearing be held on the 11 chal-lenged ballots and contends that the challengesshould be sustained on the basis of the administrativerecord.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the Regional Director'sReport on Objections and Challenges, the exceptionsand briefs, and the entire record in this proceeding,and has decided to adopt the Regional Director's rec-ommendations only to the extent consistent here-with.'The Union challenged the ballots of 11 warehouse-men, claiming that they were not members of theunit. The Union contends that warehousemen havebeen specifically excluded from the bargaining unitby agreement of the parties since 1976. On the otherhand, both the Petitioner and the Employer contendthat the warehousemen's ballots should be openedand counted because warehousemen enjoy a substan-tial community of interest with the members of thebargaining unit. The Employer further contends thatin the election agreement which was approved on De-cember 22, 1978, the parties stipulated to a unit of allproduction and maintenance employees, and thatwarehousemen are encompassed by the phrase "pro-duction and maintenance employees." Finally, theEmployer contends that the warehousemen whom theEmployer has agreed to exclude from the bargainingunit since 1976 are warehousemen who work in a fa-cility at the Employer's Rocky Mount, North Caro-lina, complex which is separate and organizationallyunrelated to the facility where the I I warehousemenin question work. The Regional Director recommend-ed a hearing because, in his view, the "evidence pre-sented by the parties is in conflict."Contrary to the Regional Director, we find that thechallenges raise no issue requiring a hearing. In thisconnection we note that it is established Board policythat the unit appropriate in a decertification electionmust be coextensive with either the certified or recog-nized bargaining unit; hence, community-of-interestfactors which would be considered in making an ini-tial appropriate unit determination are not relevantherein. In the instant case, it is clear that warehouse-men have been specifically excluded from the recog-nized bargaining unit. Thus, the record includes aFebruary 1, 1976, agreement whereby the partiesagreed to exclude warehousemen and truckdriversform the bargaining unit and, consistent with this un-derstanding, warehousemen were specifically ex-cluded under the recognition clause of the most re-cent collective-bargaining agreement.2Finally, we note that, even if the unit stipulatedhere of all "production and maintenance employees"was construed, arguendo, as an agreement by the par-ties to include warehousemen for purposes of the elec-tion, we would not give effect to such an agreement.i In the absence of exceptions thereto, we adopt, pro forma, the RegionalDirector's recommendation that the issues raised by the Employer's Objec-tion 2, and by the Employer's Objection "Other Acts and Conduct" be over-ruled. We additionally adopt the Regional Director's recommendation thatObjections I and 3 be overruled.2 In the face of this evidence, the Employer's assertion that the I ware-housemen involved here are not the warehousemen it intended to exclude byits agreement with the Union raises no issues warranting hearing.242 NLRB No. 68 FAST FOOD MERCHANDISERS, INC.As we have pointed out elsewhere, "whatever effectgiven by the Board to stipulated units in representa-tion elections, it would obviously frustrate the Boardpolicy of directing decertification elections in the ex-isting bargaining unit to permit the parties to varythat unit and participate in an election in a differentunit of their own choosing."3Accordingly, as we have adopted the Regional Di-rector's recommendation to overrule the Employer'sobjections in their entirety and have decided to sus-tain the challenges to the ballots of the 11 warehouse-men based on the administrative record, and as thetally of ballots shows that the Union has received amajority of the valid votes cast, we shall certify theUnion as the exclusive bargaining representative ofthe employees in the appropriate unit.Brom Machine and Foundry Co., 227 NLRB 690 (1977).CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Amalgamated Meat Cut-ters and Butcher Workmen of North America, AFL-CIO, Local P-706, and that, pursuant to Section 9(a)of the National Labor Relations Act, as amended, thesaid labor organization is the exclusive representativeof all the employees in the following appropriate unitfor the purposes of collective bargaining in respect torates of pay, wages, hours of employment, or otherconditions of employment:All production and maintenance employees atthe Employer's manufacturing facilities locatedat 1233 N. Church Street, Rocky Mount, NorthCarolina, but excluding all truckdrivers, officeclerical employees, salesmen, buyers, guards,and/or watchmen, and foremen and supervisorsas defined in the Act.